Wiest, J.
This case has been here before and is reported in 208 Mich. 424, and the statement there made of the issues renders a statement here unnecessary. We have carefully examined the record and briefs and find that our former opinion fully covers and determines all the points here presented. The exhaustive opinion of the court, written by Mr. Justice Fellows, obviates the need of further discussion. We adhere to that opinion and the judgment is affirmed, with costs to appellee."
Steere, C. J., and Stone, Clark, Bird, and Sharpe, JJ., concurred. Moore and Fellows, JJ., did not sit.